DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-10) in the reply filed on 2/2/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to examine all the inventions.  This is not found persuasive because the inventions require a different field of search (for example searching different classes/subclasses or employing different search queries) and the prior art applicable to one invention may not be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 3-4 and 6 is objected to because of the following informalities:  
In claim 3, line 2, change “10nm” to - - 10 nm - -;
In claim 3, line 2, change “100nm” to - - 100 nm - -;
In claim 4, line 2, change “1µm” to - - 1 µm - -;
In claim 4, line 2, change “4µm” to - - 4 µm - -;
In claim 6, line 2, change “5nm” to - - 5 nm - -;
In claim 6, line 3, change “50nm” to - - 50 nm - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (U.S. 2013/0148072; “Jang”).
Regarding claim 1, Jang discloses a device, comprising:
A first substrate (102, Fig. 4) ([0041]);
A multilayer electrode (103, Fig. 4) disposed on the first substrate, wherein the multilayer electrode comprises:
A first conductive layer (103a, Fig. 4) ([0061]);
A second conductive layer (103c, Fig. 4) disposed on the first conductive layer ([0062]); and
A third conductive layer (103b, Fig. 4) disposed on the second conductive layer ([0063]);
A second substrate (181, Fig. 4) facing the first substrate ([0041]); and
A working medium (195, Fig. 4) disposed between the first substrate and the second substrate ([0041]).
Examiner notes that the chemical electromotive force of a layer is a property intrinsic to that layer or otherwise contained within that layer.  Thus, since the second conductive layer is located between the first conductive layer and the third conductive layer and the chemical electromotive forces of each layer are located within the respective layers, the chemical electromotive force of the second conductive layer is [located] between a chemical electromotive force of the first conductive layer and the chemical electromotive force of the third conductive layer.
Regarding claim 7, Jang discloses a passivation layer (110, Fig. 4) disposed on the multilayer electrode.
Claims 8-10 are device or product claims.  As such, these claims are examined with respect to the structure implied by the method limitations recited (See MPEP 2113).  The method limitations in claims 8-10 imply a multiple layer electrode with a relatively narrow (i.e., etched) structure.  Jang discloses a multilayer electrode (103, Fig. 4) with a relatively narrow structure.
Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. 2011/0141411 A1; “Park”).
Regarding claim 1, Park discloses a device, comprising:
A first substrate (101, Fig. 3) ([0041]);
A multilayer electrode (112, Fig. 3) disposed on the first substrate, wherein the multilayer electrode comprises:
A first conductive layer ([0042]);
A second conductive layer disposed on the first conductive layer ([0042]); and
A third conductive layer disposed on the second conductive layer ([0042]);
A second substrate (102, Fig. 3) facing the first substrate ([0041]); and
A working medium (103, Fig. 3) disposed between the first substrate and the second substrate ([0041]).
Examiner notes that the chemical electromotive force of a layer is a property intrinsic to that layer or otherwise contained within that layer.  Thus, since the second conductive layer is located between the first conductive layer and the third conductive layer and the chemical electromotive forces of each layer are located within the respective layers, the chemical electromotive force of the second conductive layer is [located] between a chemical electromotive force of the first conductive layer and the chemical electromotive force of the third conductive layer.
Regarding claim 5, Park discloses a material of the first conductive layer comprises molybdenum-titanium alloy ([0042]).
Regarding claim 7, Park discloses a passivation layer (116, Fig. 3) disposed on the multilayer electrode ([0043]).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2007/0013077 A1; “Lee”).
Regarding claim 1, Lee discloses a device, comprising:
A first substrate (10, Fig. 6B) ([0006]);
A multilayer electrode (26, Fig. 6B) disposed on the first substrate ([0053]-[0054]), wherein the multilayer electrode comprises:
A first conductive layer (261, Fig. 6B) ([0054]);
A second conductive layer (262, Fig. 6B) disposed on the first conductive layer ([0054]); and
A third conductive layer (263-264, Fig. 6B) disposed on the second conductive layer ([0054], [0035]-[0037]);
A second substrate facing the first substrate ([0006]); and
A working medium (“liquid crystal layer”) disposed between the first substrate and the second substrate ([0006]).
Examiner notes that the chemical electromotive force of a layer is a property intrinsic to that layer or otherwise contained within that layer.  Thus, since the second conductive layer is located between the first conductive layer and the third conductive layer and the chemical electromotive forces of each layer are located within the respective layers, the chemical electromotive force of the second conductive layer is [located] between a chemical electromotive force of the first conductive layer and the chemical electromotive force of the third conductive layer.
Regarding claim 2, Lee discloses the second conductive layer (262, Fig. 6B) comprises copper alloy ([0054]), and the third conductive layer (263-264, Fig. 6B) comprises copper ([0036]-[0037]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2007/0013077 A1; “Lee”) as applied to claim 2 above.
Regarding claim 3, Lee discloses a second conductive layer (262, Fig. 6B) but does not disclose its thickness is in the range of 10 nm to 100 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a second conductive layer thickness of between 10 nm and 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Lee discloses a third conductive layer ((263-264, Fig. 6B)) but does not disclose its thickness is in the range of 1 µm and 4 µm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was  In re Aller, 105 USPQ 233.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2011/0141411 A1; “Park”) as applied to claim 5 above.
Regarding claim 6, Park discloses a first conductive layer ([0042]) but does not disclose its thickness is in a range of 5 nm to 50 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first conductive layer thickness of between 5 nm and 50 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                              3/12/2021